DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Valerie Hayes (Reg. No. 53,005) on 10 March 2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method of capturing an image of a scene using a user device having a rolling shutter camera, the scene being subjected to an illumination by an LED light source, the method comprising:
receiving, by the user device, an illumination signal of the LED light source;
establishing, by the user device, that the LED light source is operating in a visible light communication (VLC) [[VLC]] mode[[.]];
 providing, by the user device, a notification signal to the LED light source, the notification signal being indicative of a capturing or imminent capturing of an image;
adjusting, by the LED light source, an operating characteristic of the LED light source, based on the notification signal; and


Claim 11. (Currently Amended) A method of capturing an image of a scene using a user device, the scene being subjected to an illumination by an LED light source, the method comprising:
receiving, by the user device, an illumination signal of the LED light source;
establishing, by the user device, that the LED light source is operating in a visible light communication (VLC) [[VLC]] mode[[.]];
providing, by the user device, a notification signal to the LED light source, the notification signal being indicative of a capturing or imminent capturing of an image;
adjusting, by the LED light source, an operating characteristic of the LED light source, based on the notification signal; and
capturing the image of the scene by the user device while the LED light source is operating at the adjusted operating characteristic.

Claim 13. (Currently Amended) An LED driver for powering an LED based light source, the LED driver comprising:
a power converter configured to convert a supply power to an output power for the LED based light source;
a control unit configured to: receive an input signal representing a desired illumination;
control the output power so as to generate the desired illumination, and to operate the LED based light source in a visible light communication (VLC) [[VLC]] mode; and

wherein the control unit is further configured to, upon receipt of the notification signal, adjust an operating characteristic of the power converter, at least during the capturing of the image, thereby operating the LED based light source at an adjusted illumination.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the capturing of an image of a scene using a user device, the scene being subjected to an illumination by an LED light source; receiving, by the user device, an illumination signal of the LED light source; when the LED light source is operated in a visible light communication (VLC) mode, a notification signal is provided to the LED light source to indicate capturing of an image; adjusting the LED light source based on the notification signal; and capturing the scene by the user device while the LED light source is operating at the adjusted operating characteristic. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.

Jovicic (US 2015/0311977 A1) discloses a user device for capturing VLC signal frames from a VLC LED signal source (paragraph 0024), but does not teach or suggest that the camera sensor can capture regular photographic/video images while VLC signal frames are captured nor does Jovicic teach notifying the VLC signal source that an image is to be captured.
Oshima (US 2019/0297243 A1) discloses that a camera changes modes when VLC and normal imaging are performed, but that the LED operating characteristics are not changed. Only the camera sensor operating characteristics are changed and the LED source is not notified that an image is to be captured. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIAWEI CHEN/Primary Examiner, Art Unit 2696